Citation Nr: 1216263	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 2005, for the grant of service connection for left lower extremity radiculopathy and sciatica.  

2.  Entitlement to service connection for residuals of a bilateral shoulder blade dislocation.  

3.  Entitlement to service connection for scapulothoracic strain-sprain.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision and a June 2007 Decision Review Officer (DRO) decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in August 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  However, in March 2011, the RO received a statement from the Veteran indicating that he wished to revoke his request for a travel board hearing.  See the March 2011 statement.  Thus, the Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).

The issue of entitlement to service connection for scapulothoracic strain-sprain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  By a DRO decision dated June 2007, the RO granted service connection for left lower extremity radiculopathy and sciatica and assigned a 10 percent disability evaluation, effective January 7, 2005.  

3.  The RO was not in possession of any communication prior to January 7, 2005, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on left lower extremity radiculopathy and sciatica.  

4.  There is no competent, credible, or probative evidence that the Veteran's residuals of bilateral shoulder blade dislocation are related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 7, 2005, for the grant of service connection for left lower extremity radiculopathy and sciatica have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 3.400 (2011).

2.  Residuals of bilateral shoulder blade dislocation were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With regard to the Veteran's earlier effective date claim, in this case, no VCAA notice is necessary because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].  

Turning to the remaining claim, the Board finds that the VCAA notice requirements have been satisfied by the December 2005 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  
The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the March 2005 VCAA letter to the Veteran did not include the type of evidence necessary to establish a disability rating or effective date for the disability on appeal should the claim be granted.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  As the Board concludes below that the evidence is against the Veteran's service connection claim on appeal, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from May 1993 to January 2007, and private treatment records from June 1994 to February 2009.  The Veteran was also provided a VA examination in connection with his service connection claim, which is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and a provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that VA did not provide the Veteran with an examination in connection with his claim for an earlier effective date because the issue does not meet the statutory or regulatory requirements for entitlement to an examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.159(c)(4) (2011). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Earlier Effective Date Claim

The Veteran contends that an effective date earlier than January 7, 2005, is warranted for the grant of service connection for left lower extremity radiculopathy and sciatica.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) , the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

As previously stated, the Veteran was discharged from active service in May 1992.  The Veteran filed a claim for an increase for his service-connected back condition in May 2003.  That claim was adjudicated in June 2004.  The Veteran did not appeal that determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  The Veteran submitted an informal claim to the RO, which was received on January 7, 2005.  As reflected in the statement, the Veteran filed a claim for service connection for left-sided sciatica, to include as secondary to his service-connected back disability.  In the February 2006 rating decision, the RO noted the separate claim, but determined that the Veteran's left-sided sciatica and claims of chronic pain, stiffness, and tingling of the left hip, thigh, hamstring, calf, left foot, left heel, and toes are symptoms associated with his service-connected herniated disc and failed to rise to a level where a separate evaluation is warranted.  In May 2006, the RO received the Veteran's notice of disagreement (NOD), expressing disagreement with the disability evaluation for his service-connected herniated disc L5-S1, also claimed as left-sided sciatica secondary to herniated disc and lumbosacral strain.  In a June 2007 DRO decision, the RO granted service connection for left lower extremity radiculopathy and sciatica as secondary to the Veteran's service-connected back disability and assigned a 10 percent disability evaluation, effective January 7, 2005, the date of receipt of the informal application for service connection for sciatica of the left side, to include as secondary to his service-connected back disability.  

The Veteran does not contend that he filed an earlier informal or formal claim for service connection for left-sided sciatica.  Rather, he contends that the effective date should be consistent with his separation from service because there is "overwhelming, substantial evidence of a diagnosis, neurological deficit, symptoms (pain, tingling, numbness, tightness) in [his] service [treatment] records, private treatment records and VA treatment records, starting from the onset of [his] back injury in service to the present."  See the August 2007 notice of disagreement (NOD).  Additionally, his representative asserts that an earlier effective date of June 24, 2003 is warranted.  In the March 2012 statement, the representative states that the Veteran filed for an increased rating for his service-connected back disability in May 2003.  On June 24, 2003, the Veteran was afforded a VA examination for his service-connected back disability.  As noted in the examination report, the examiner diagnosed the Veteran with "suggestive . . . S1 radiculopathy."  With this diagnosis, the representative believes that the June 2003 VA examination report should be considered an inferred claim for left lower extremity radiculopahty and sciatica.  See the March 2012 statement.  

At the outset, it is important to apply the general rule for earlier effective dates for service connection to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of separation.  Thus, while the Veteran asserts that an effective date should be commensurate with his separation, this is not possible, as there was no claim within a year of that date.  

VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The current effective date has been assigned consistent with this regulation, based on receipt of the Veteran's formal claim for service connection on January 7, 2005.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, prior to the formal claim, there is no correspondence in the record indicating an intent to apply for one or more benefits under the laws administered by VA.  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Thus, the June 2003 VA examination report cannot be considered an application for compensation where there was no indicated intent to apply for compensation.  After a thorough review of the claims folder, the Board finds that the earliest application for benefits for the claimed left lower extremity radiculopathy and sciatica was received on January 7, 2005.  Considered as an original claim, it was received more than one year after the date of separation from service.  There is no communication of record from the Veteran or any representative or other party to VA that would constitute a claim for service connection for left lower extremity radiculopathy and sciatica prior to January 7, 2005.  See 38 C.F.R. § 3.155.  

While VA or uniformed services treatment records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed, this provision does not apply to initial service connection claims, but relates to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See 38 C.F.R. § 3.157(b).  Even if we give meaning to the phrase "or when a claim specifying the benefit sought is received within one year" . . . , the regulation does not assist the Veteran because a formal claim for compensation had not been allowed or disallowed for any disability in this case.  See 38 C.F.R. § 3.157(b)(1).  

Since all of the evidence indicates that January 7, 2005, was the date of receipt of the Veteran's claim for service connection for left lower extremity radiculopathy and sciatica, and there is no evidence indicating that he filed a claim prior thereto, the assignment of an effective date prior to January 7, 2005, for the grant of service connection for left lower extremity radiculopathy and sciatica is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Service Connection Claim

The Veteran contends that service connection is warranted for his residuals of a bilateral shoulder blade dislocation.  In a February 2006 statement, the Veteran explained that he incurred the bilateral shoulder blade disability as a result of carrying an excessive amount of weight during his military service.  He stated that he carried a winter packing list in arctic conditions, a rucksack weighing approximately 100 pounds, and a radio (PRC 77).  He further added that the rucksack he used in the military was an "Alpine pack[,]" an experimental rucksack used by the Army at that time.  The Veteran stated that because of the excessive amount of items he had to carry, he suffered an injury for approximately three months and never fully recovered from the injury.  Since that time, the Veteran admits to continuing problems with his bilateral shoulder blade.  He asserts that his residuals of a bilateral shoulder blade dislocation are attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records shows that in December 1986, the Veteran reported to sick call with complaints of soreness in his upper back for approximately two weeks.  Upon physical examination of the Veteran, there was noted erythema and tenderness.  He was assessed with myalgia and cervical strain.  At a ranger/airborne physical examination in August 1988, clinical evaluation of the Veteran's upper extremities and spine were both normal, and the Veteran denied having or previously having arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; painful or "trick" shoulder or elbow; or recurrent back pain.  See the August 1988 report of medical history.  Similarly, clinical evaluation of the Veteran's upper extremities and spine were normal at the September 1989 and April 1991 airborne/ranger examinations, and the Veteran denied having or previously having arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; painful or "trick" shoulder or elbow; or recurrent back pain.  See the September 1989 and April 1991 reports of medical history.  Upon discharge from service, clinical evaluation of the upper extremities and spine were normal, as reflected on the March 1992 report of medical examination at separation.  

Post service treatment records reflect complaints and treatment for the Veteran's residuals of bilateral shoulder blade dislocation.  In June 1995, the Veteran sought treatment at a private medical facility for a stiff neck, as well as shoulder and neck pain.  According to the confidential patient information form completed by the Veteran, he indicated that the injury that caused his current problem(s) occurred in 1991; however, on another page, he indicated that his neck and shoulder problems began in June 1995.  In a June 2005 statement, a private physician reported that the Veteran was diagnosed and received treatment for bilateral shoulder pain and thoracic sprain/strain from June 2004 to May 2005.  VA outpatient treatment records reflect complaints and treatment for pain in the joints involving the shoulder region.  See the July 2005 VA outpatient treatment record.  At an August 2011 VA examination, the Veteran was diagnosed with bilateral shoulder strain.  

Based upon the evidence in the claims file, the first objective showing of bilateral shoulder problems was demonstrated in private treatment records in June 1995, approximately three years after service.  The Board acknowledges that the Veteran has contended, in essence, that his bilateral shoulder problems have existed since his military service.  Additionally, the Board is of course, aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, the evidence weighs against the Veteran's claim in this regard.  Again, the record establishes that there is no objective medical evidence of a bilateral shoulder blade dislocation during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post service treatment reports until approximately three years after service substantiate this.  This approximate three year gap between separation from service and initial reported symptoms related to his residuals of a bilateral shoulder blade dislocation can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is acknowledged that the Veteran has asserted throughout this appeal that he incurred his current bilateral shoulder disability while serving as an infantryman during service.  Specifically, he has contended that carrying an excessive amount of equipment in service for an extended period of time caused him to develop an injury which never resolved and required the need for periodic treatment over the years.  Thus, his statements can be construed as alleging a continuity of residuals of a bilateral shoulder blade dislocation since his military service.  However, the Board finds that the allegations of continuity are not credible.  The service treatment records reflect normal findings of the upper extremities and spine in August 1988, September 1989, and April 1991, with no noted defects of any kind.  The first complaints or treatment of a bilateral shoulder disability did not occur until 1995, approximately three years after service.  Also, there are conflicting reports as to the onset of the bilateral shoulder problems.  As previously stated, on one occasion, the Veteran indicated that his bilateral shoulder disability began in 1991, and on another occasion, the bilateral shoulder problems commenced in 1995.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his disability, standing alone, are not sufficiently credible to provide probative information.  

Furthermore, there is no competent medical opinion of record reflecting a nexus between the Veteran's military service and his residuals of a bilateral shoulder blade dislocation.  In fact, the Veteran was afforded a VA examination for his claim in August 2011.  He reported intermittent shoulder pain and stiffness.  He informed the examiner that the bilateral shoulder problems began in the 1980s, gradually after carrying heavy equipment as an infantryman.  Physical examination and x-ray testing, revealed bilateral shoulder strain with minimal acromioclavicular degenerative changes.  He was diagnosed with bilateral shoulder strain.  After review of the claims file, to include results from x-ray testing and physical examination of the Veteran, the VA examiner concluded that the Veteran's bilateral shoulder disability "is less likely than not" related to the Veteran's military service.  He explained that for the current bilateral shoulder disability to be attributable to the Veteran's military service, there would be more specific radiographic changes seen via x-ray testing, which was not shown in this case.  

The Board notes that in support of his claim, the Veteran submitted a private medical statement from G.C., D.C dated June 2005.  Dr. G.C. stated that he treated the Veteran on twelve occasions from June 1995 to August 2003 for complaints involving his right neck, right shoulder, and right scapulothoracic area, with associated vague and intermittent sensations of numbness into the upper extremities.  He indicated that prominent findings were chronic rib head (costotansverse joint), subluxation, and myofascitis of the periscapular musculature.  Dr. G.C. also stated that the Veteran informed him of his in-service injury after carrying equipment weighing over 100 pounds for approximately 50 miles over a four-day period.  The Veteran reported to him that the injury never resolved and resulted in a need for periodic treatment over the years.  Based upon a review of the Veteran's records and the testimony mentioned above, Dr. G.C. opined that the mechanism of injury the Veteran sustained in service is "compatible" with the chronic musculoskeletal problem he presented with during his treatment of the Veteran.  

The Board acknowledges the June 2005 private medical statement; however, in weighing the probative value of such opinions, the Board finds that it is less probative than the highly probative August 2011 VA medical opinion.  As mentioned above, Dr. G.C. concluded that the injury the Veteran purportedly sustained in service is "compatible" with the chronic musculoskeletal problems he treated him for from 1995 to 2003.  This implies that there could be a relationship between the two, but does not directly express that the Veteran's current bilateral shoulder disability is attributable to his military service, specifically, the incident described above.  The Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An award of service connection must be based on reliable competent medical evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West , 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).  

Furthermore, there is no evidence that the Dr. G.C. reviewed the Veteran's claims file.  While Dr. G.C. indicated in his statement that he reviewed the "patient['s] records[,]" this is somewhat misleading as he refers to the 1986 sick call visit for upper back pain following an injury after carrying a heavy rucksack weighing 100 pounds for over 50 miles in a four-day period.  As mentioned above, the Veteran reported to sick call in December 1986 for upper back soreness for two weeks; however, there is no mention of the "heavy rucksack injury" described by Dr. G.C. in the Veteran's service treatment records.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board finds that the August 2011 opinion provides more supporting clinical data and rationale against an etiological relationship than the June 2005 private medical opinion in support of such a relationship, and thus has more probative value.  As such, service connection for residuals of a bilateral shoulder blade dislocation is not warranted.  

The Board has considered the arguments advanced by the Veteran that his residuals of a bilateral shoulder blade dislocation is related to his service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation.  However, residuals of a bilateral shoulder blade dislocation requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a bilateral shoulder blade dislocation, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than January 7, 2005, for the grant of service connection for left lower extremity radiculopathy and sciatica is denied.  

Entitlement to service connection for residuals of a bilateral shoulder blade dislocation is denied.  


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for scapulothoracic strain-sprain.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his scapula-thoracic strain/sprain.  As previously stated, the Veteran explained that he incurred the disability as a result of carrying an excessive amount of weight during his military service.  He stated that he carried a winter packing list in arctic conditions, a rucksack weighing approximately 100 pounds, and a radio (PRC 77).  He further added that the rucksack he used in the military was an "Alpine pack[,]" an experimental rucksack used by the Army at that time.  See the February 2006 personal statement.  The Veteran stated that because of the excessive amount of items he had to carry, he suffered an injury for approximately three months and never fully recovered from the injury.  Since that time, the Veteran admits to continuing problems with his scapulothoracic area.  He asserts that his scapulothoracic strain-sprain is attributable to his military service.  In support of the claim, the Veteran has submitted June 1994 and June 2005 medical statements noting a diagnosis of scapulo-thoracic strain-sprain.

In August 2011, the Veteran was afforded a VA examination to determine the etiology of his scapula-thoracic strain/sprain.  According to the Compensation and Pension Exam Inquiry report dated July 2011, the RO requested a joints examination and opinion.  Specifically, the RO requested that the examiner provide a current diagnosis of any current neck disorder, and to provide the etiology of any current neck disorder with supportive rationale.  As reflected in the August 2011 VA examination report, the VA examiner conducted a neck examination of the Veteran as well as x-ray testing.  He was diagnosed with neck strain with remote clay-shoveler's disease, and x-ray testing demonstrated remote C7 spinous process clay shoveler's disease with a normal thoracic spine.  After review of the claims file, the VA examiner opined that the Veteran's current neck disability, cervicalgia with tingling arms and hands, is less likely than not related to his military service.  

While the Veteran has been afforded a VA examination, the Board finds that the August 2011 VA examination is inadequate.  As noted, the claim is for service connection for scapulothoracic strain-sprain.  There is no indication that the VA examiner conducted an examination of the thoracic spine area when the RO specifically requested a neck examination in its instructions.  Additionally, it appears that the VA examiner conducted a neck examination and provided a diagnosis pertaining to the neck only.  The Board acknowledges that x-rays of the thoracic spine were taken at the time of the August 2011 VA examination, but it remains unclear whether the physical examination took into consideration the thoracic spine area and its surrounding structures (i.e. muscles, tendons, ligaments).  Thus, the Board considers this opinion insufficient.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Accordingly, further development of the evidence will be undertaken prior to our final adjudication of the Veteran's claim for service connection for scapulothoracic strain-sprain.  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his scapulothoracic strain-sprain.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the thoracic spine, to include the surrounding structures, found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the thoracic is present the examiner must state so.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


